Citation Nr: 0725378	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  03-27 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an anxiety 
reaction.

3.  Entitlement to service connection for a positive 
tuberculosis (TB) tine test result, claimed to be manifested 
by emphysema.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel 


INTRODUCTION

The appellant retired from the Air Force Reserve in April 
2003, following nearly 29 years of reserve service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2002 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A chronic anxiety disorder was not incurred during active 
service and the evidence does not indicate continuity of 
symptomatology since 1998.  

2.  The veteran has never been diagnosed with TB or emphysema 
and emphysema has not been competently linked to service or 
the 1998 positive TB tine test result.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for anxiety reaction 
have not been met.  38 U.S.C.A. §§ 101, 106, 1110, 1131, 
(West 2002); 38 C.F.R. § 3.303 (2006).


2.  The criteria for service connection for a positive TB 
tine test result, claimed to be manifested by emphysema, have 
not been met.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March and October 2003, and March 2004, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the claims for service connection.  
The veteran was additionally informed of what she needed to 
show to establish service connection for a positive TB tine 
test result in April 2003, and in February 2006, the veteran 
was informed of the regulations specific to Reserve training.  
Although these notice letters postdated the initial 
adjudication, the claim was readjudicated after each letter, 
without taint from the prior decisions.  In a January 2007 
Supplemental Statement of the Case, the veteran was provided 
notice of the appropriate disability rating and effective 
date regulations.  Although the claim was not subsequently 
readjudicated, because service connection has been denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, and 
searching for service personnel records.  Consequently, the 
Board finds no prejudice from deciding the claims at this 
time.  

In general, service connection may be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  


The evidence of record indicates that the veteran served her 
entire military career with the Air Force Reserve.  Active 
military service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Active military service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty occurring during 
such training.  Id.  Because both "anxiety reaction" and 
emphysema are diseases, rather than residuals from injuries, 
service connection can only be provided if either condition 
was incurred during ACDUTRA.  

Anxiety reaction
In October 1998, the veteran was treated for extreme 
shortness of breath, rapid breathing, chest pain, and 
anxiety, while wearing a gas mask during an operational 
readiness exercise.  See March 1999 Line of Duty 
determination record.  See also November 1999 Shivashankara 
memorandum; March 2001 Dr. Wool statement.  The record notes 
that the veteran was assessed with non-cardiac chest pain and 
anxiety reaction.  Id. (record notes that angina and 
myocardial infarction were ruled out).  An October 1998 
Request and Authorization for ACDUTRA/Active Duty record 
indicates that the veteran was supposed to be in ACDUTRA from 
October 19 to October 25, 1998, when the above anxiety 
reaction occurred.  The March 1999 Line of Duty determination 
record does not report whether the reaction was incurred 
during the line of duty, but since the anxiety reaction 
occurred during an operational exercise, the Board will 
assume, in the absence of evidence to the contrary, that 
anxiety reaction was incurred in the line of duty during 
ACDUTRA.  See March 1999 Line of Duty determination record.  

Although the anxiety reaction was incurred during active 
service, service connection is not warranted because the 
evidence of record does not indicate that the veteran has 
been diagnosed with a chronic anxiety disorder.  The October 
1998 diagnosis, per se, indicates that it was an acute 
reaction to the simulated combat experience.  The fact that a 
contemporaneous private treatment record does not diagnose 
the veteran with an anxiety disorder, and there is no 
recorded history of anxiety prior to that incident supports 
the finding that the anxiety reaction was acute, rather than 
chronic.  See October 1998 Bedsole treatment record.  When a 
condition noted in service is not shown to be chronic, or 
where chronicity might be legitimately be questioned, 
continuity of symptomatology is required to support the 
claim.  See 38 C.F.R. § 3.303.  In this case, because the in-
service finding of "anxiety reaction" is not shown to be a 
chronic disability, continuity of symptomatology is required.  

The evidence of record does not support a finding of 
continuity of symptomatology, however.  Post-service 
treatment records do not report any treatment for, or 
diagnosis of, an anxiety disorder, and an October 2004 
private treatment record reports normal results from a 
psychiatric examination.  See October 2004 DeJesus record.  
An April 2005 DeJesus treatment record does report a finding 
of anxiety, but no diagnosis is made, and a May 2005 DeJesus 
treatment record subsequently does not report a finding of 
anxiety.  See April and May DeJesus records.  Although the 
veteran testified that she still has anxiety reactions, see 
June 2005 Travel Board hearing, her testimony, standing 
alone, is not sufficiently probative to warrant a grant of 
service connection.  Generally, a layperson, while competent 
to report symptoms, is not competent to comment on the 
presence or etiology of a medical disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492.  Consequently, while the veteran 
is competent to report that she sometimes feels "jittery," 
her statements are not competent medical evidence of an 
anxiety disorder.  Only 1 treatment record dating after 
October 1998 reports a finding of anxiety.  This one record, 
even combined with the veteran's testimony, is not sufficient 
to establish continuity of symptomatology.  Consequently, 
service connection for anxiety reaction is denied.  

Emphysema
February 1998 medical records indicate that the veteran had a 
positive reaction to a TB skin test.  See February 1998 Air 
Force Reserve Command memorandum; February 1998 Bedsole 
treatment records.  The evidence of record does not indicate 
whether the positive TB skin test result was incurred in 
ACDUTRA, and the appellant's personnel records have not been 
located and the periods of ACDUTRA have not been determined.  
Even assuming the positive TB test result was incurred during 
active service, however, service connection is not warranted.

The veteran originally filed a claim for service connection 
for TB.  The evidence of record indicates that although the 
veteran was found to have a positive TB tine test result, the 
veteran has never been diagnosed with TB.  A positive TB tine 
test result is merely a laboratory finding which may or may 
not be an underlying symptom of a chronic condition, such as 
active TB.  As such, the positive test result is not a basis 
for compensation benefits.  Because the veteran was never 
diagnosed with a disability, namely TB, the result is not 
indicative of a disability incurred during active service.  

The veteran has stated that she currently has emphysema as a 
result of TB.  The Board initially notes that the veteran 
cannot have empysema as a result of TB since the veteran was 
never diagnosed with active TB.  See, e.g., May 2003 DeJesus 
treatment record (history of negative chest x-rays).  
Additionally, there is no evidence that the positive TB tine 
test result was indicative of, or otherwise related to, 
emphysema.  The veteran was noted to have pulmonary function 
test results "compatible with early emphysema" in May 2003, 
with a subsequent diagnosis of chronic obstructive pulmonary 
disorder.  See May 2003 Montgomery Pulmonary Consultants 
record; June 2003 DeJesus treatment record.  These findings 
were made after the veteran's separation from the Air Force 
Reserve and 5 years after the positive TB tine test result, 
however.  Additionally, the records do not indicate that the 
veteran was ever subsequently diagnosed with emphysema, and 
there is no competent evidence linking the finding of early 
emphysema to service or the 1998 positive TB tine test 
result.  Although the veteran has asserted that the two are 
linked, the veteran, as a layperson, is not competent to 
comment on the presence or etiology of a medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492.  

Based on the absence of a diagnosis of TB, the absence of a 
clear diagnosis of emphysema, and the lack of competent 
medical evidence linking emphysema to service, service 
connection must be denied.  



ORDER

Service connection for anxiety reaction is denied.

Service connection for a positive TB tine test result, 
claimed to be manifested by emphysema, is denied.


REMAND

The veteran's service medical records indicate treatment for 
hypertension while she was enlisted in the Reserves.  In the 
February 2006 Board remand, the RO was instructed to "obtain 
through official channels the veteran's complete service 
personnel records."  The RO was specifically instructed to 
contact the Chief of Personnel at the veteran's last duty 
assignment.  The evidence does not indicate that this 
instruction was undertaken.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Consequently, this 
claim must be remanded.  Although this action was also 
requested for the claims for service connection decided 
above, a remand is not necessary for those claims since 
service connection is not warranted for those claims, 
regardless of whether the veteran's complete service 
personnel records are obtained.  

Additionally, the evidence of record indicates that the 
veteran, at the least, had ACDUTRA from October 19 to October 
25, 1998.  See October 1998 Request and Authorization for 
ACDUTRA/Active Duty record.  The evidence also indicates that 
in October 1998, the veteran had an anxiety reaction with 
symptoms to include an exacerbation of the veteran's 
hypertension.  See October 1998 Bedsole treatment record.  A 
VA examination is needed to determine if the veteran's 
hypertension was aggravated by the veteran's period(s) of 
ACDUTRA.  See 38 U.S.C.A. § 5103A(d).  Accordingly, the case 
is REMANDED for the following action:

1. Contact the Chief of Personnel at the 
veteran's last duty assignment to request 
the veteran's complete personnel records.  

2.  Subsequently, schedule a VA 
examination to determine whether the 
veteran's hypertension was at least as 
likely as not (i.e. to at least a 50-50 
degree of probability) incurred in or 
aggravated by active duty service.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination, and this fact 
should be noted in the report.

3.  Following any additional development 
deemed appropriate, the veteran's claim 
should again be reviewed.  If the benefit 
sought is granted, the RO should issue a 
supplemental statement of the case and 
allow the veteran an appropriate 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


